DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This action is in response to amendments filed on 04 February 2021. As per applicant’s request, claims 1-6, 9, 14, 16-19 have been amended. Claims 1-6, 8-10, 12-19 are pending in the application.

Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive.

Allowable Subject Matter
Claims 1-6, 8-10, 12-19 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 1 and 14 and further search, claims 1 and are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1:
...
generating, by a computer, a deep semi-supervised recurrent neural network having an aggregate layer stacked on a recurrent layer such that outputs of the recurrent layer are fed to inputs of the aggregate layer, the recurrent layer comprising a recurrent neural network configured to model and train sequence data that includes labeled data and unlabeled data such that the labeled and unlabeled data are jointly used for training, the aggregate layer configured to aggregate sequences generated from the recurrent layer to predict label classifications for the unlabeled data and comprising a graph regularizer allowing incorporation of different domain knowledge using a graph-based supervised learning process and a dimension-reducing auto encoder that is stacked on the recurrent neural network and is configured to learn a dimensionally reduced representation of the sequence data including the different domain knowledge by reducing an overall number of dimensions of the sequence data including the labeled and unlabeled data directly provided to an output layer of the deep semi-supervised recurrent neural network from the auto encoder;
...
wherein the deep semi-supervised recurrent neural network feeds the sequences generated from the recurrent layer into the aggregate layer for aggregation, stores temporal dependencies in the sequence data, and generates labels for at least some of the unlabeled data.

Claim 14:
...
generate a deep semi-supervised recurrent neural network having an aggregate layer stacked on a recurrent layer such that outputs of the recurrent layer are fed to inputs of the aggregate layer, the recurrent layer comprising a recurrent neural network configured to model and train sequence data that includes labeled data and unlabeled data such that the labeled and unlabeled data are jointly used for training, the aggregate layer configured to aggregate sequences generated from the recurrent layer to predict label classifications for the unlabeled data and comprising a graph regularizer allowing incorporation of different domain knowledge using a graph-based supervised learning process and a dimension-reducing auto encoder that is stacked on the deep semi- supervised recurrent neural network and is configured to learn a dimensionally reduced representation of the sequence data including the different domain knowledge by reducing an overall number of dimensions of the sequence data including the labeled and unlabeled data directly provided to an output layer of the deep semi-supervised recurrent neural network from the auto encoder;
...
wherein the deep semi-supervised recurrent neural network feeds the sequences generated from the recurrent layer into the aggregate layer for aggregation, stores temporal dependencies in the sequence data, and generates labels for at least some of the unlabeled data.

Regarding the cited limitations of claims 1 and 14, which do not appear to be taught by the prior art: Bellegarda teaches a deep recurrent neural network with an aggregate layer comprising an auto encoder stacked on top of the RNN which models sequence data to predict labels for unlabeled data. Harvey et al. teaches a deep semi-supervised RNN that models sequence data which includes labeled and unlabeled data. Liao et al. teaches an aggregation layer consisting of a graph based regularizer and an auto encoder which incorporates different domain data into the sequence data.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise a deep semi-supervised 
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in each of the independent claims 1 and 14.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 1 and 14 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125